 


109 HR 4319 IH: Assistance for Small and Medium Enterprises in Sub-Saharan African Countries Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4319 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Lantos (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide assistance for small and medium enterprises in sub-Saharan African countries, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Assistance for Small and Medium Enterprises in Sub-Saharan African Countries Act of 2005.  
(b)Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Sense of Congress; declaration of policy 
Sec. 4. Activities of the Overseas Private Investment Corporation to strengthen financial institutions in sub-Saharan African countries 
Sec. 5. Assistance for small and medium enterprises in sub-Saharan African countries 
Sec. 6. Actions to improve trade between sub-Saharan African countries and the United States 
Sec. 7. Definitions  
2.FindingsCongress finds the following: 
(1)According to the Organization for Economic Co-operation and Development (OECD), the economies of sub-Saharan African countries have registered their highest overall growth in eight years—more than five percent in 2004—due to rising global commodity prices, the expansion of production in oil-producing sub-Saharan African countries, and prudent macro-economic policies. 
(2)While economic liberalization has reduced the involvement of governments of sub-Saharan African countries in the economic sector, it has not resulted in improved credit delivery to finance domestic businesses, particularly small and medium enterprises in sub-Saharan African countries, in the private sector. 
(3)Despite the privatization of over 2,273 businesses in sub-Saharan African countries and $9.1 billion raised, private sector investment still lags behind Asia, in large part due to inadequate infrastructure, including electricity, water, roads, and commerce facilities, and a risk-averse retail banking sector. 
(4)Sub-Saharan Africa countries hold billions of uninvested capital in central banks and financial holding institutions. In the eight-nation West African Economic and Monetary Union the amount of excess capital in the central bank recently peaked at almost $2 billion. 
(5)Excess reserves of uninvested capital in sub-Saharan African countries have often been illicitly diverted or invested in economically inefficient enterprises and other purposes, often for the benefit of politically-connected persons or entities. 
(6)Nigerian President Olusegun Obasanjo recently estimated that corrupt leaders of sub-Saharan African countries have stolen at least $140 billion from their citizens in the four decades since independence. This theft contributes to the fact that the people of sub-Saharan African countries owe unsustainably large public and foreign debts, face high rates of extreme poverty, and have enjoyed little basic economic development. 
(7)Increasingly, governments of sub-Saharan African countries are making concerted efforts to investigate such activities, prosecute corrupt officials, and recover public funds through the creation of agencies such as the Economic and Financial Crimes Commission in Nigeria, the Serious Fraud Office in Ghana, the Federal Ethics and Anticorruption Commission in Ethiopia, and the Anticorruption Commission in Zambia.  
(8)These efforts will require technical assistance and law enforcement cooperation from the international community, including the United States. 
(9)A major challenge for sub-Saharan African countries is to productively invest their own capital to expand domestic business ownership and create employment, particularly for youth, in order to promote broad and sustainable economic growth. 
(10)While the microenterprise movement has shown itself to be an important generator of self-employment, research and experience throughout sub-Saharan Africa also have proven that small and medium enterprises are the greatest catalyst for job creation, skills transfer, and wealth creation in sub-Saharan Africa. 
(11)Although small and medium enterprises in sub-Saharan African countries make up the largest portion of the formal economy in sub-Saharan African countries, the average annual contribution of investments of such small and medium enterprises to growth in the gross domestic product of sub-Saharan African countries by proportion declined from an average of 14 percent in the 1970s, to 13 percent in the 1980s, and to 12 percent in the first half of the 1990s, while during the same period, the proportion of gross domestic product investment by small and medium enterprises in other developing regions increased. 
(12)Investments in small and medium enterprises in sub-Saharan African countries also have declined, in part because an estimated 37 percent of personal wealth in sub-Saharan African countries is held in assets and cash located outside of sub-Saharan African countries, even though the global region with the highest return on capital investment is sub-Saharan Africa. 
(13)Many retail banks avoid lending to small and medium enterprises in sub-Saharan African countries or engage in predatory lending practices, considering such small and medium enterprises as presenting a high credit default risk and as costly to administer, and instead concentrate on providing credit to larger local or international firms or on holding high-yield government bonds. 
(14)This approach harms the prospects for sustainable private sector development by ignoring the necessity of a bottom-up capital formation—a key factor in creating jobs which is necessary to reduce poverty and income inequalities. 
(15)Governments of sub-Saharan African countries must develop the fiscal policies, economic institutions, legal frameworks, labor market protections, commercial infrastructures, and lending practices to create and manage competitive business environments for investors in small and medium enterprises in sub-Saharan African countries. Further, small and medium enterprises in sub-Saharan African countries must acquire the business skills, expertise, and capital financing necessary to manage successful businesses.   
3.Sense of Congress; declaration of policy 
(a)Sense of Congress It is the sense of Congress that in an increasingly competitive global environment driven by transformations in technology, communications, transportation, finance, production, labor markets, and markets for goods and services, sub-Saharan African countries should develop the private sector, particularly small and medium enterprises, and human capital, goods and services, banking and finance systems, and create markets to be full participants in the global economy.  
(b)Declaration of policyIt shall be the policy of the Government of the United States to make available for private sector development in sub-Saharan African countries professional, technical, and other resources for capacity-building for finance ministries, central and retail banks, and small and medium enterprises to promote entrepreneurship, expand the formal sector, and increase trade under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.) of exports from Africa to the United States. 
4.Activities of the Overseas Private Investment Corporation to strengthen financial institutions in sub-Saharan African countries Section 240 of the Foreign Assistance Act of 1961 (22 U.S.C. 2200) is amended by adding at the end the following: 
 
(c)Support for financial institutions in sub-Saharan African countries 
(1)SupportThe Corporation is commended for its activities in support of the development of small and medium enterprises, and is encouraged to exercise its authorities to promote United States investments in financial institutions that are duly incorporated in sub-Saharan African countries, to the extent that the purpose of such investments is to expand investment and lending opportunities to small and medium enterprises in sub-Saharan African countries that are engaged in domestic commerce in areas that are responsible for significant job creation.  
(2)ConsiderationIn making a determination to provide insurance and financing to financial institutions referred to in paragraph (1), the Corporation should take into consideration the extent to which a project establishes and implements a nondiscrimination in lending policy to prohibit discrimination based on ethnicity, sex, color, race, religion, physical disability, marital status, or age, and a policy against predatory lending practices. 
(3)Technical assistanceIn supporting a project referred to in paragraph (1), the Corporation may provide technical assistance to— 
(A) improve the quality of management of financial institutions referred to in paragraph (1) to ensure the safety and stability of such institutions; 
(B) create in such financial institutions effective credit risk management systems to improve the quality of the assets of such institutions and the ability of such institutions to research and assess the overall credit risk of critical industries in the domestic economy; 
(C)support effective credit risk management by developing internal credit rating systems and credit assessment tools that improve the ability of such financial institutions to evaluate individual credit worthiness and measure the overall amount of risk posed by the total number of borrowers; and 
(D)establish comprehensive collateral management programs to control borrower assets against default and exposure as part of the risk management process. 
(4)DefinitionsIn this subsection: 
(A)Small and medium enterprises in sub-saharan african countriesThe term small and medium enterprises in sub-Saharan African countries has the meaning given the term in section 496A(e)(2) of this Act. 
(B)Sub-saharan african countriesThe term sub-Saharan African countries means the countries specified in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706).. 
5.Assistance for small and medium enterprises in sub-Saharan African countries 
(a)In generalChapter 10 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2293 et seq.) is amended by inserting after section 496 the following new section: 
 
496A.Assistance for small and medium enterprises in sub-Saharan African countries 
(a)AuthorizationThe President, acting through the Administrator of the United States Agency for International Development, is authorized to provide assistance, on such terms and conditions as the President may determine, for small and medium enterprises in sub-Saharan African countries. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to carry out the following activities: 
(1)Effectiveness of financial sectorsActivities to improve the effectiveness of the financial sectors of sub-Saharan African countries to promote increased business and employment opportunities for small and medium enterprises in sub-Saharan African countries. Such activities may include providing technical assistance relating to— 
(A)tax policy and administration; 
(B)government debt issuance and management; 
(C) policies and regulation of financial institutions; 
(D)prevention, detection, and prosecution of financial crimes; 
(E)regulatory systems; 
(F)innovative services and specialized institutions to serve the small and medium enterprise market; and 
(G)compliance with international financial standards. 
(2)Lending programs of financial institutionsActivities to promote the establishment of lending programs of financial institutions for small and medium enterprises in sub-Saharan African countries by— 
(A)improving the quality of management of such financial institutions to ensure their safety and stability; 
(B)establishing effective credit risk management systems to improve the quality of the assets of such financial institutions and the ability of such financial institutions to research and assess overall credit risk; 
(C)supporting effective credit risk management systems described in subparagraph (B) by developing internal credit rating systems and credit assessment tools that improve the ability of such financial institutions to evaluate individual credit worthiness and measure the overall amount of risk posed by the total number of borrowers; and 
(D)establishing comprehensive collateral management programs to control borrower assets against default and exposure as part of the risk management process. 
(3)Technology and information resourcesActivities to improve the technology and information resources of financial institutions and small and medium enterprises in sub-Saharan African countries. Such activities may include— 
(A)developing computer programs and networking capabilities to provide connectivity between domestic and international banking sectors; 
(B)increasing access by finance ministries and central banks to information management systems and high-speed Internet connectivity; and 
(C)promoting the development of Internet service providers.  
(4)Business development in rural and peri-urban areasActivities to promote the development of small and medium enterprises in sub-Saharan African countries that are located in rural and peri-urban areas. Such activities may include— 
(A)carrying out short- and long-term training in entrepreneurship, such as the Business Opportunity Centers program of the United States Agency for International Development in the Republic of Zimbabwe; 
(B)providing training in entrepreneurship, including basic business management, accounting, bookkeeping, marketing, risk management, and computer skills; 
(C)providing assistance to meet international, particularly United States, quality control standards; 
(D)providing business services on a fee-for-service basis, such as telephone, fax, email, e-learning, and money transfer services, based on the cost recovery model of the Business Opportunity Centers program in Zimbabwe; 
(E)carrying out capacity-building activities for microenterprise business associations and microfinance networks; and 
(F)providing training in internationally recognized labor rights and core labor standards.  
(5)Small business development in post-conflict statesActivities to promote small business development in post-conflict sub-Saharan African countries. Such activities may include— 
(A)providing rural agriculture entrepreneurship training to aid displaced persons, particularly youth, with the purpose of helping such persons return to rural areas and re-engage in agricultural activities; 
(B)adopting more productive and profitable production systems such as conservation farming technologies, biotechnologies, biosafety technologies, and increasing the marketability of the surplus production of such systems; 
(C)providing assistance to add commercial value to agricultural goods and to sell such goods to local and regional markets; and 
(D)encouraging agricultural entrepreneurship and the formation of cooperatives and marketing associations and providing such associations with organizational and technical assistance. 
(6)Youth entrepreneurship programsActivities to establish youth entrepreneurship training programs in schools or through community partnerships with business and youth organizations in sub-Saharan African countries to promote economic skills, ethics, integrity, and healthy life skills among youth in such countries. Such activities may include providing assistance through United States and international youth organizations located in sub-Saharan African countries and ministries of education, local schools, businesses, and youth groups to— 
(A)teach basic concepts of business economics and free enterprise and the relevance of education for such youth to improving the quality of their lives; 
(B)teach basic concepts of good governance, the rule of law, human rights, and citizenship as they relate to national development; 
(C)assist youth to make decisions about their educational and professional future and develop communication skills that are vital to succeed in the domestic, regional, and international business world; 
(D)develop a specialized curriculum for youth in rural and peri-urban areas and utilize, whenever possible, business and community volunteers to deliver such curriculum; and 
(E)organize student-led enterprises.  
(7)Intellectual property rights protectionActivities to introduce and strengthen laws, regulations, and enforcement mechanisms to protect national and international intellectual property rights and to protect the people and industries of sub-Saharan African countries against imported counterfeit consumer and other goods. 
(8)Anti-corruption initiativesActivities that combat corruption, improve transparency and accountability, and promote other forms of good governance and management in sub-Saharan African countries. Such activities may include— 
(A)providing technical assistance to governments of sub-Saharan African countries that are implementing the United Nations Convention against Corruption, including assistance to combat anti-competitive, unethical, and corrupt activities, including protection against actions that may distort or inhibit transparency in market mechanisms and impair the development of small and medium enterprises. 
(B)providing assistance to develop a legal framework for commercial transactions that fosters business practices that promote transparent, ethical, and competitive behavior in the economic sector, such as commercial codes that incorporate international standards and protection of national and international intellectual property rights and core labor standards; and 
(C)providing training and technical assistance relating to drafting of anti-corruption, privatization, and competitive statutory and administrative codes, and providing technical assistance to ministries and agencies implementing anti-corruption laws and regulations. 
(c)ConsiderationIn making a determination to provide assistance to financial institutions referred to in subsection (b), the President should take into consideration the extent to which a project establishes and implements a nondiscrimination in lending policy to prohibit discrimination based on ethnicity, sex, color, race, religion, physical disability, marital status, or age, and a policy against predatory lending practices. 
(d)Acceptance and use of gifts, devises, bequests, and grantsIn accordance with section 635(d) of this Act, the President may accept and use in furtherance of the purposes of this section, money, funds, property, and services of any kind made available by gift, devise, bequest, grant, or otherwise for such purposes. 
(e)Report 
(1)In generalNot later than January 31 of each year, the President shall transmit to the appropriate congressional committees a report that contains a detailed description of the implementation of this section for the prior fiscal year. 
(2)ContentsThe report required by paragraph (1) shall contain a description of the number of grants, contracts, cooperative agreements, or other form of assistance provided under this section with a detailed description of— 
(A)the amount of each grant, contract, cooperative agreement, or other form of assistance; and 
(B)the name of each recipient and each country with respect to which projects or activities under the grant, contract, cooperative agreement, or other form of assistance were carried out.  
(3)Availability to the publicThe report required by this subsection shall be made available to the public on the Internet website of the United States Agency for International Development.  
(f)DefinitionsIn this section:  
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations of the House of Representatives; and 
(B)the Committee on Foreign Relations of the Senate. 
(2)Small and medium enterprises in sub-saharan african countries 
(A)In generalThe term small and medium enterprises in sub-Saharan African countries means corporations and other legal entities that meet the requirements of this subparagraph. A legal entity meets the requirements of this subparagraph if it— 
(i)is organized under the laws of a sub-Saharan African country and has its principal place of business within such country; 
(ii)is owned or controlled by natural persons who are citizens of the sub-Saharan African country referred to in clause (i); and 
(iii)has fewer than 50 employees. 
(B)Owned or controlledIn subparagraph (A), the term owned or controlled means— 
(i)in the case of a corporation, the holding of at least 50 percent (by vote or value) of the capital structure of the corporation; and 
(ii)in the case of any other kind of legal entity, the holding of interests representing at least 50 percent of the capital structure of the entity.  
(3)Sub-saharan african countriesThe term sub-Saharan African countries means the countries specified in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706). 
(g)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out this section $30,000,000 for each of the fiscal years 2007 and 2008.. 
(b)Conforming amendmentSection 497 of the Foreign Assistance Act of 1961 (22 U.S.C. 2294) is amended in the second sentence by adding at the end before the period the following: or section 496A.  
6.Actions to improve trade between sub-Saharan African countries and the United States 
(a)Actions of the United States Trade Representative 
(1)PlanThe United States Trade Representative, in consultation with the Administrator of the United States Agency for International Development and the Secretary of Agriculture, shall develop a comprehensive plan for the expansion and diversification of agricultural trade between sub-Saharan African countries and the United States under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.). 
(2)ElementsThe plan required by paragraph (1) shall— 
(A)identify the major agricultural products that are exported between sub-Saharan African countries and the United States; 
(B)analyze critical constraints to agricultural trade between sub-Saharan African countries and the United States and efforts to remove such constraints; 
(C)increase capacity building for research and development for local, regional, and international markets, agricultural export products, quality improvement, and international food standards; 
(D)strengthen infrastructure and communication networks to reduce marketing and transaction costs, in collaboration with the United States Agency for International Development; 
(E)increase access to market information (such as information relating to prices, product quality and demand, input quality and costs, and customs rules and regulations) for smallholder farmers, farmer groups and cooperatives, and relevant government ministries of sub-Saharan African countries; 
(F)establish and strengthen public-private partnerships in sub-Saharan African countries to enhance agricultural trade between such countries and the United States; 
(G)establish consultation mechanisms between the five United States Agricultural Technical Advisory Committees and counterpart groups in sub-Saharan African countries and regional economic organizations; and 
(H)support ongoing discussions with agricultural government ministries of sub-Saharan African countries and private sector agricultural organizations in sub-Saharan African countries on issues of mutual concern in the context of World Trade Organization (WTO) agricultural negotiations. 
(3)ReportNot later than one year after the date of the enactment of this Act, the United States Trade Representative shall submit to Congress a report that contains— 
(A)a detailed description of the plan required by this subsection; and 
(B)recommendations for legislation, administrative actions, or other actions that the Trade Representative considers appropriate to implement the plan. 
(b)Actions of the Department of State 
(1)Activities to strengthen fundamental labor rights 
(A)Sense of Congress It is the sense of Congress that sustained economic growth and development in sub-Saharan Africa will depend on building strong, effective enforcement of international labor standards and democratic trade unions that can responsibly represent workers’ interests at the workplace and with their governments in sub-Saharan African countries. 
(B)ActivitiesThe Secretary of State shall undertake activities to strengthen internationally recognized labor rights and standards in sub-Saharan African countries by— 
(i)ensuring that governments and businesses in sub-Saharan African countries are aware of their obligations (through membership in the International Labor Organization (ILO) as well as under United States trade preference programs such as the generalized system of preferences and the African Growth and Opportunity Act) to respect, promote, and realize the international labor standards established by the ILO; 
(ii) monitoring the enforcement of labor laws in sub-Saharan African countries, including labor laws relating to workers’ rights to free association, prohibitions on child labor, forced labor, and discrimination, safety in the work environment, workplace standards laws regulating minimum wage and hours of work, and collective bargaining, through ensuring, among other things, that reporting on labor rights at United States missions is a priority; and  
(iii)providing technical assistance to enhance enforcement of labor laws in sub-Saharan African countries and for institutional capacity building of trade unions to increase their capabilities to represent workers at workplaces and with their governments. 
(2)Activities to promote dialogue among business, government, labor, and nongovernmental organizationsThe Secretary of State shall undertake activities to promote social dialogue among business, government, labor, and nongovernmental organizations, including all types of negotiations, consultations, or exchanges of information between, or among, representatives of business, government, labor, and nongovernmental organizations, on issues of common interest relating to economic and social policy.  
(c)Actions of the Food and Drug AdministrationThe Secretary Health and Human Services, acting through the Food and Drug Administration— 
(1)shall provide training to agricultural producers in sub-Saharan African countries to ensure that exports of such producers meet United States food safety standards;  
(2)should provide technical assistance and capacity building to agricultural producers in sub-Saharan African countries to ensure such producers meet phytosanitary standards in planting, cultivating, harvesting, and processing agricultural products for export, with particular attention to institutions serving smallholder producers, small-scale rural businesses, and cooperatives; and 
(3)should provide assistance to strengthen agricultural research and extension capacity to disseminate relevant information on pests and diseases to smallholder farmers in sub-Saharan African countries, as well as successful, cost efficient and environmentally sound solutions. 
(d)Actions of the Foreign Agriculture ServiceThe Secretary of Agriculture, acting through the Foreign Agriculture Service, should improve market access for United States agricultural products in sub-Saharan African countries by— 
(1)in conjunction with the Secretary of Commerce, strengthening the capacity of agricultural producer organizations in sub-Saharan African countries to identify agricultural equipment and supply needs; 
(2)working with United States financial institutions to increase the number of such financial institutions that cooperate with the Supplier Credit Guarantee Program; 
(3)working with financial institutions in sub-Saharan African countries to remove obstacles that inhibit fuller implementation of the Export Credit Guarantee and Intermediate Export Credit Guarantee programs; and 
(4)facilitating access for ports of entry and warehouse facilities in sub-Saharan African countries to the Facilities Guarantee Program. 
(e)Actions of the United States Agency for International Development 
(1)Technical assistance relating to agoa eligibilityThe President, acting through the Administrator of the United States Agency for International Development, shall provide technical assistance to eligible sub-Saharan African countries under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.) to assist such countries to continue to meet the eligibility requirements under such Act, including eligibility requirements relating to political and economic reforms. 
(2)Technical assistance relating to agoa benefitsThe President, acting through the Administrator of the United States Agency for International Development, shall provide technical assistance to eligible sub-Saharan African countries under the African Growth and Opportunity Act to enable small and medium enterprises in sub-Saharan African countries, including agricultural producers, processors and traders, to maximize benefits under such Act (and the amendments made by that Act), including— 
(A)specific training for business owners on expanding access to the benefits of the African Growth and Opportunity Act (and the amendments made by that Act) and other trade preference programs; 
(B)capacity building for entrepreneurs on production strategies, quality standards, formation of cooperatives, market research, and market development; 
(C)capacity building to promote diversification of products and value-added processing; and 
(D)capacity building and technical assistance for businesses and institutions to help them comply with United States counter-terrorism laws. 
(3)Transportation and communications 
(A)FindingsCongress finds the following: 
(i)A major impediment to trade between sub-Saharan African countries and the United States is inadequate direct and regular transport, for products and people, between such countries and the United States. 
(ii) This transport deficit has reduced the competitiveness of products of sub-Saharan African countries, hindered the people of sub-Saharan African countries from expanding exports of perishable items, such as cut flowers or fresh fruits and vegetables, limited the ability of sub-Saharan African countries to increase tourism, and limited the overall volume of trade between sub-Saharan African countries and the United States.  
(B)Sense of congressIt is the sense of Congress that there should be an expansion of port-to-port relationships between sub-Saharan African countries and the United States. Such relationships should facilitate— 
(i)increased coordination between land, sea, and airports to reduce time in transit and thus freight charges; 
(ii)interaction between technical staff from land, sea, and airports in sub-Saharan African countries and the United States to increase efficiency and safety procedures and protocols; 
(iii)coordination between chambers of commerce, freight forwarders, customs brokers, and others involved in consolidating and moving freight; and 
(iv)joint negotiations with shipping companies and airlines on direct shipping and flights between land, sea, and airports in sub-Saharan African countries and the United States to increase frequency and capacity. 
(C)AssistanceThe President, acting through the Administrator of the United States Agency for International Development and the Global Development Alliance of the Agency, shall facilitate trade between sub-Saharan African countries and the United States by encouraging public-private partnerships involving businesses in sub-Saharan African countries and the United States, national and local governments, bilateral donors, and international financial institutions, to create needed transportation and communication infrastructure for products and people between rural areas and markets (such as farm-to-market roads), and between sub-Saharan African countries.  
(f)Actions of the Small Business AdministrationThe Administrator of the Small Business Administration should conduct trade training programs for small businesses in the United States, such as the Export Trade Assistance Program, which convey basic information on selling goods to foreign markets, including markets in sub-Saharan African countries. 
(g)Authorization of appropriations 
(1)General activitiesThere are authorized to be appropriated to carry out this section (other than subsection (b)) $5,000,000 for each of the fiscal years 2007 and 2008. 
(2)Activities of the department of stateThere are authorized to be appropriated to carry out subsection (b) $3,000,000 for each of the fiscal years 2007 and 2008. 
(3)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraphs (1) and (2) are authorized to remain available until expended. 
7.DefinitionsIn this Act: 
(1)Small and medium enterprises in sub-saharan african countriesThe term small and medium enterprises in sub-Saharan African countries has the meaning given the term in section 496A(e)(2) of the Foreign Assistance Act of 1961 (as added by section 5(a) of this Act). 
(2)Sub-saharan african countriesThe term sub-Saharan African countries means the countries specified in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706).  
 
